On June 8, 1995, it was ordered that the defendant, Geramy Ranta, be committed to the Department of Corrections and Human Services for the term of five (5) years for the offense of Criminal Mischief (Felony) to run consecutively with the sentence *22received in Criminal Cause Number DC 94-543. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 18 days. The defendant shall make restitution in the amount of One Thousand Nine Hundred Ninety-Seven Dollars and 10/100 ($1,977.10). Said restitution shall be made payable in monthly payments on a schedule to be supervised and regulated by the Adult Probation and Parole Field Services and to be made payable to the Clerk of Court, P.O. Box 35030 (Room 704, Courthouse), Billings, Montana, 59107, and the said Clerk of Court is herby ordered to distribute the money collected to: Douglas Norwick, Jr., 930 Rochester, Billings, Montana 59101 $1,977.10. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County.
DATED this 19th day of March, 1996.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by John Kennedy, deputy county attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Geramy Ranta for representing himself in this matter and also John Kennedy, deputy county attorney from Billings for representing the State.